Ladd, J.
The question is, Was there any .evidence tending to show that the plaintiffs jointly entered into a contract with the defendant in the sale of the horses ? We think it very clear there was not.
*132In the first place, their interest in the property was several; each was the owner of one horse, and had no property in either of the others; — and, in the second place, there was no evidence of any agreement between the several owners that the horses should be sold together, as they were sold, and the proceeds divided among them on any basis. The plaintiffs, therefore, were neither joint owners, nor copartners- in the transaction. There was no privity or community of interest among them, and no subsequent ratification of the act of tlieir several agent, Adams, can change several executed separate contracts into one joint contract. The order for a nonsuit

Must be sustained.